Citation Nr: 0426779	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-11 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.  

2.  Entitlement to accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from January 1942 to 
April 1946.  He died on November [redacted], 2001.  The appellant is 
his surviving spouse.

This appeal arises from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for right knee osteomyelitis, rated as a100 
percent disabling effective from August 14, 1992; favorable 
right knee ankylosis, rated 40 percent disabling effective 
from August 14, 1992; residuals of a gunshot wound to the 
right thigh, Muscle Groups XIII and XIV, rated 10 percent 
disabling effective from May 27, 1947.  The combined 
disability rating was 100 percent effective from August 14, 
1992.  

2.  The veteran was not in receipt of, nor was he entitled to 
receive, a total compensation rating for service-connected 
disability for at least 10 years preceding death.

3.  At the time of the veteran's death, no claim for VA 
benefits was pending.  


CONCLUSIONS OF LAW

1.  The criteria for DIC based on 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2003).

2.  The appellant has no legal entitlement to accrued 
benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A5121 (West 2002); 
38 C.F.R. § 3 1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

As a preliminary matter, ble to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  The United 
States Court of Appeals for Veterans Claims (Court), however, 
has also held that, in a case where the law is dispositive of 
the claim, the claim should be denied because of lack of 
legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  The Court has also held that the VCAA has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in the 
matter.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).

Applicable law is dispositive of the current issues per 
Sabonis.  However, the Board notes that the appellant was 
provided with a copy of the pertinent rating action, as well 
as a statement of the case in June 2002 and a supplemental 
statement of the case in May 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding these claims, and the evidence which has been 
received in this regard.  Concerning the DIC claim, in a July 
2003 letter to the appellant, the RO explained what evidence 
the appellant must submit, and what evidence VA would obtain.  
The Board also notes that in a February 2004 letter to the 
appellant, the RO further explained which records VA would 
obtain and which records the appellant herself should obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The official certificate of death reflects that the veteran 
died on November [redacted], 2001, at the Boston VA Medical Center.  
He was 79 years of age.  The cause of death as listed on the 
certificate is sepsis, due to or as a consequence of urinary 
tract infection, due to or as a consequence of chronic renal 
insufficiency.  The approximate time between onset of sepsis 
and death was 24 hours.  The approximate time between onset 
of urinary tract infection and death was 36 hours.  The 
approximate time between onset of chronic renal insufficiency 
and death was 1 year.  An autopsy was not performed.  

At the time of the veteran's death, service connection was in 
effect for right knee osteomyelitis, rated as a100 percent 
disabling effective from August 14, 1992;  favorable right 
knee ankylosis, rated 40 percent disabling effective from 
August 14, 1992; residuals of a gunshot wound to the right 
thigh, Muscle Groups XIII and XIV, rated 10 percent disabling 
effective from May 27, 1947.  The combined disability rating 
was 100 percent effective from August 14, 1992.  

The veteran who served in the Marine Corps sustained a 
gunshot wound while engaging the Japanese on New Georgia in 
July 1943.  In a May 1946 rating decision, the veteran was 
rated at a combined 100 percent for disabilities, which 
included the residuals of a gunshot wound to the right thigh, 
Muscle Groups XIII and XIV, unfavorable right knee ankylosis, 
and osteomyelitis, right knee with a scar, effective from 
April 7, 1946.

In an August 1947 rating action the service connected 
disabilities were rated as follows:  osteomyelitis, rated as 
30 percent disabling; favorable right knee ankylosis, rated 
30 percent disabling; and residuals of a gunshot wound to the 
right thigh, Muscle Groups XIII and XIV, rated as 10 percent 
disabling.  The combined evaluation was 60 percent effective 
from May 27, 1947.  In May 1956 and January 1993 rating 
actions, the 60 percent rating was confirmed.

In August 2000, the veteran submitted a claim for an 
increased rating for his right leg.  He reported recent 
surgery on the right leg.  In a July 2001 rating decision, 
the RO granted special monthly compensation based on loss of 
use of one foot, granted entitlement to automobile with 
special adaptive equipment, and granted a 100 percent 
schedular rating for right knee osteomyelitis effective from 
August 14, 2000.  The veteran did not appeal that decision.

Analysis 

Pertinent law and regulations provide that a surviving spouse 
may be entitled to DIC in the same manner as if the veteran's 
death were service-connected, if the veteran was in actual 
receipt of (or but for military retired pay would have been 
receiving) compensation at a total disability rating for 10 
consecutive years preceding death; or if the veteran was 
continuously rated totally disabled for a period of 5 years 
from the date of discharge or other release from active duty 
to the date of his death; or if the veteran would have been 
entitled to receive such compensation but for clear and 
unmistakable error (CUE) in previous final RO decisions and 
certain previous final Board decisions. 38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22.  

The Court has found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service-connected-
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  See Cole v. West, 13 
Vet. App. 268, 278 (1999). In January 2000, in response to 
the above-referenced Court decisions, VA amended 38 C.F.R. § 
3.22, the implementing regulation for 38 U.S.C.A. § 1318, to 
restrict the award of DIC benefits to cases where the 
veteran, during his or her lifetime, had established a right 
to receive total service- connected disability compensation 
for the period of time required by 38 U.S.C.A. § 1318, or 
would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a claim or 
claims. See 65 Fed. Reg. 3,388 (Jan. 21, 2000). The 
regulation, as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22. Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute. 260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed. 
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently. Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318. Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106. 
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit. See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language under 38 U.S.C.A. § 1311(a) 
and 38 U.S.C.A. § 1318 should be interpreted in the same way 
and that 38 C.F.R. § 3.22 provided the correct 
interpretation. It held that VA could properly do so and had 
adequately explained its rationale. Id. at 1378.  The Federal 
Circuit also held that VA provided a permissible basis and 
sufficient explanation for its interpretation of the statutes 
as a bar to the filing of new claims posthumously by the 
veteran's survivor, i.e., claims where no claim had been 
filed during the veteran's life or the claim had been denied 
and was not subject to reopening - "hypothetical entitlement" 
claims. Id. at 1379-80.

At the time of the veteran's death on November [redacted], 2001, a 
total rating for the veteran's service-connected disability 
had not been in effect for 10 years.  Under 38 U.S.C.A. 
§ 1318, DIC may be paid if the veteran was "entitled to 
receive" total compensation benefits no later than November 
[redacted], 1991 (10 years before death), but was not given such 
benefits due to CUE in a VA decision.  The appellant has not 
alleged CUE in any VA decision.

The Board finds therefore that the veteran was not actually 
in receipt of, nor was he entitled to receive, a total rating 
for service-connected disability for at least 10 years 
preceding his death in November 2001, nor has the appellant 
alleged CUE in any VA decision.  Thus, the criteria for DIC 
under 38 U.S.C.A. § 1318 are not met.  Green v. Brown, 
10 Vet. App. 111, 115 (1997).  

As a matter of law, DIC cannot be paid in this case.  In a 
case such as this one, where the law and not the evidence is 
dispositive, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
  
Accrued benefits

The law specifically provides that periodic monetary benefits 
authorized under laws administered by VA to which a payee was 
entitled at the payee's death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death and due to the payee but unpaid for a period not to 
exceed two years prior to the last date of entitlement will, 
upon the death of the payee, be paid to the payee's spouse.  
38 U.S.C.A. § 5121(a) (West 2002).

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  In a case such as this one, where the 
law and not the evidence is dispositive, the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 


ORDER

1.  Entitlement to DIC based on 38 U.S.C.A. § 1318 is denied.

2.  Entitlement to accrued benefits is denied.


REMAND

The appellant has noted that that chronic renal insufficiency 
is listed as an underlying event related to the immediate 
cause of death.  The appellant recalled that the veteran had 
taken considerable amounts of antibiotic for an extended time 
period prior to death to combat bone infection at the site of 
his service-connected gunshot wound and that his physician 
had warned that these antibiotics could overload the kidneys.  
In April 2004, a VA physician reviewed the case. However, 
this aspect of the appellant's claim was not discussed.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should ask the appellant to 
identify the dates and the medical 
facilities where the veteran was 
prescribed the antibiotics for his 
osteomyelitis and the names of the 
antibiotics.  The RO should then take the 
appropriate action to obtain these 
records.  

2.  Thereafter, the RO should forward the 
claims file to the VA physician who 
offered the April 2004 medical opinion.  
If that physician is not available, a 
qualified substitute may be used.  The 
physician is asked to again review the 
claims file and to render an opinion as 
to whether it is as likely as not that 
the veteran's service-connected 
disabilities rendered him materially less 
capable of resisting the effects of other 
disease or injury primarily causing death 
or accelerated the veteran's death.  

If no, the physician is asked to render 
an opinion as to whether it is as likely 
as not that the reported regimen of 
antibiotics taken for osteomyelitis 
caused or contributed to sepsis, urinary 
tract infection, or chronic renal 
insufficiency.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.  If the benefit sought 
is not granted, the RO should furnish a 
supplemental statement of the case to the 
appellant and her representative.  The 
appellant and her representative should 
be given time to respond.  

Thereafter, the case should then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



